CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 1 of 24




                       EXHIBIT 1
        CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 2 of 24



April 2020
                                     CURRICULUM VITA
                                       KYLE D. KILLIAN


EDUCATION
   Ph.D.     5/1997     Marriage and Family Therapy
                        Department of Child, Family and Community Studies
                        College for Human Development
                        Syracuse University
                        Teaching Certificate, 1997
   M.A.      6/1991     Marriage and Family Therapy
                        Department of Child, Family and Community Studies
                        College for Human Development
                        Syracuse University
   B.A.      5/1987     Psychology (Family Studies minor)
                        Miami University

TEACHING EXPERIENCE
2013-                 Core Faculty- Marriage and Family Therapy Program, Capella University.
                      In a COAMFTE-accredited program, teaching marriage and family therapy
                      theory, couples therapy, contemporary therapy models (Narrative and Solution
                      Focused therapies), sexuality, student advising, family therapy subject matter
                      expert for curriculum revision, and dissertation mentoring

2011-2013             Scholar and Lecturer- Centre for Refugee Studies, York University.
                      Teaching Refugee Trauma, Psychosocial Stressors & Vicarious
                      Traumatization; supervising doctoral theses

2008-2011             Associate Professor- Faculty of Health, York University.
                      Developing online courses, teaching Statistics, Families and Communication
                      in Healthcare Contexts, Health Care Environments, Community Health Care
                      Planning and Refugee Trauma, Psychosocial Stressors & Vicarious
                      Traumatization; supervising masters and doctoral theses

2005-2008             Visiting Associate Professor- Psychology and Social Science, Centre for
                      Refugee Studies, York University. Teaching Research Methods and
                      supervising honors theses

2004-2006             Associate Professor- Human Sciences and Humanities, University of
                      Houston, Clear Lake, Texas. Taught graduate courses in an COAMFTE
                      accredited MFT program on family therapy theories, couple and sex therapy,
                      children and adolescence, research methods, and supervised clinical practica and
                      internship placements in clinics, hospitals, and health care centers
        CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 3 of 24

Kyle D. Killian                                                                            2


2002-2004          Assistant Professor- Human Sciences and Humanities, University of
                   Houston, Clear Lake, Texas. Taught graduate courses in an COAMFTE
                   accredited MFT program.

2001-2002          Lecturer- Psychology and Social Sciences, Nicosia University, Cyprus

2000-2001          Faculty Development Leave- Conducted quantitative and qualitative
                   research on refugee families in Cyprus, developed instruments for measuring
                   emotional intelligence, psychological distress, and coping

1997-2000          Assistant Professor- Human Sciences and Humanities, University of
                   Houston, Clear Lake, Texas. Taught graduate courses in a COAMFTE
                   accredited MFT program.

1995-1996          Doctoral Teaching Fellow- Syracuse University
                   Organized panels on diversity and culture shock; training a group of 12 new
                   teaching assistants on teaching undergraduates and increasing awareness of race,
                   gender and culture in teaching

1991-1996          Instructor-Department of Human Services, Onondaga Community
                   College, Syracuse, New York

PROFESSIONAL EXPERIENCE
2006-              Private Practice/Consultant- Adult Substance Abuse Program Evaluation,
                   Peer Support Training for the Ministry of Labor and the Ministry of Natural
                   Resources, Ontario; Child Treatment Program Evaluation, Organizational
                   Diversity Climate, Presentations to Government Executives (e.g., Transport
                   Canada), Clinical Supervision

1995-1996          Full-Time Clinician- Onondaga Pastoral Counseling Center, Inc.,
                   Syracuse, New York

1994               Therapist- Chronic Illness Clinic, Health Science Center, State
                   University of New York, Syracuse, New York
                   Participation on medical family therapy team treating chronically ill patients
                   and their families

1992-1996          Resident Coordinator- International Living Center, Office of
                   International Services, Syracuse University
                   Addressed the concerns of students from 22 countries, facilitated their
                   transition to a new culture, managed house meal plan and budget of $40,000

1989-1991          Family Therapist- Family Services Associates, Inc., Liverpool, NY
       CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 4 of 24

Kyle D. Killian                                                                                 3

PROFESSIONAL CONTRIBUTION AND STANDING
Books
Agathangelou, A. M. & Killian, K.D. (Eds.). (2016). Time, temporality and violence in
international relations. New York: Routledge.

Killian, K.D. (2013). Interracial couples, intimacy and therapy: Crossing racial borders. New
York: Columbia University Press.

Karis, T. & Killian, K. D. (Eds.). (2008). Intercultural couples: Exploring diversity in intimate
relationships. New York: Routledge.

Articles (in Refereed Journals)
Killian, K.D. (In press). Girlfriend in a coma: The Big Sick resuscitates romantic comedy. Journal
      of Feminist Family Therapy, 32(3). 10.1080/08952833.2020.1735826

Killian, K.D. (In press). Fleabag. Journal of Feminist Family Therapy, 32(2).
      10.1080/08952833.2019.1685152
Killian, K.D. (2019). Captain Marvel. Journal of Feminist Family Therapy, 31(4), 211-212.
      10.1080/08952833.2019.1602982

Killian, K.D. (2019). On the Basis of Sex (2018). Journal of Feminist Family Therapy, 31(2-3),
      144-145. 10.1080/08952833.2019.1637096

Killian, K.D. (2019). How Wonder Woman is and is not a feminist superheroine movie.
      Journal of Feminist Family Therapy, 31(1), 59-61. 10.1080/08952833.2018.1556487

Killian, K.D. & Agathangelou, A.M. (2018). The wake of war: Relationships among gender,
      trauma, resources, and traumatic stress in refugee families. Journal of Feminist Family
      Therapy, 30(3), 129-154. 10.1080/08952833.2017.1404347

Molnar, B., Sprang, G., Killian, K., Gottfried, R., Emery, V., & Bride, B. (2017). Advancing
    science and practice for vicarious traumatization/secondary traumatic stress: A research
    agenda. Traumatology, 23, 129-142.

Killian, K.D. (2017). Mona Lisa Smile, Wit, and Teacher’s Pet: Three depictions of female
      academics. Journal of Feminist Family Therapy, 29(4), 226-228.

Killian, K.D., Hernandez, P., Engstrom, D., & Gangsei, D. (2017). Development of the
      Vicarious Resilience Scale (VRS): A measure of positive effects of working with trauma
      survivors. Psychological Trauma: Theory, Research, Practice, and Policy, 9(1), 23-31.
Kamal, F. & Killian, K.D. (2015). Invisible lives and hidden realities of undocumented youth.
    Refuge, 31(2), 63-74.
Hernandez-Wolfe, P., Killian, K.D., Engstrom, D., & Gangei, D. (2015). Vicarious resilience,
     vicarious trauma and awareness of equity in trauma work. Journal of Humanistic
     Psychology, 55(2), 153-172.
Killian, K.D. (2015). Review of Afraid of Dark. Journal of Feminist Family Therapy, 27(3),
      158-159.
       CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 5 of 24

Kyle D. Killian                                                                                4

Killian, K.D. (2015). Gods, machines and monsters: Feminist zeitgeist in Ex Machina. Journal
      of Feminist Family Therapy, 27(3), 156-157.

Killian, K.D. (2015). A review of Selma. Journal of Feminist Family Therapy, 27(2), 96-98.

McRae, T.R., Dalgleish, T.L., Johnson, S.M., Burgess-Moser, M., & Killian, K.D. (2014).
    Emotion regulation and key change events in emotionally focused couples therapy.
    Journal of Couple and Relationship Therapy, 13(1), 1-24.

Killian, K.D. (2014). Mission to meet our makers: A review of Prometheus. Journal of
      Feminist Family Therapy, 26(4), 240-244.

Killian, K.D. (2014). Genres unchained: Western, action, drama, and revenge violently co-
      exist in Django Unchained. Journal of Feminist Family Therapy, 26(3), 195-197.

Samuels-Dennis, J., Bailey, A., Killian, K.D., & Ray, S. (2013). The mediating effects of
    empowerment, interpersonal conflict, and social support on the violence-PTSD process
    among single mothers. Canadian Journal of Community Mental Health, 32(1), 109-124.

Killian, K.D. (2012). Payne, grief and joy: A review of The Descendants. Journal of Feminist Family
      Therapy, 24(4), 363-367.

Killian, K.D. (2012). Development and validation of the Emotional Self-Awareness Questionnaire
      (ESQ): A measure of emotional intelligence. Journal of Marital and Family Therapy, 38(3),
      502-514.

Killian, K.D. (2012). Resisting and complying with homogamy: Interracial couples’ narratives.
      Counselling Psychology Quarterly, 25(2), 125-135.

Agathangelou, A.M., & Killian, K.D. (2011). Introduction to Special Issue “(De)fatalizing the
     Present and Creating Radical Alternatives”. InTensions, 5: 1-51.
     http://www.yorku.ca/intent/issue5/notefromtheeditor/notefromtheeditor.pdf

Crooks, V.A., Hynie, M., Killian, K.D., Giesbrecht, M., & Castleden, H. (2011). Female
     newcomers’ adjustment to life in Toronto, Canada: Sources of stress and their
     implications for delivering primary mental health care. GeoJournal, 76(2), 139-149.

Killian, K.D., & Agathangelou, A.M. (2009). The discourse of refugee trauma: Epistemologies
      of the displaced, the state, and mental health practitioners. Cyprus Review, 21, 19-58.

Killian, K.D., Chandrasekara, H., Lazo, A., & Huang, W. (2009). Living in America:
      Acculturation, family well-being, and attitudes toward women in Latino, Taiwanese, and
      South Asian immigrant families. Journal of the Texas Association for Marriage and
      Family Therapy, 14 (1), 21-52. [Co-authors are MFT students].

Killian, K.D. (2008). Helping till it hurts: A multi-method study of burnout, compassion fatigue
      and resilience in clinicians working with trauma survivors. Traumatology, 14, 31-44.
Killian, K.D. (2007). Batman (and World War III) Begins: Hollywood takes on terror. Journal of
      Feminist Family Therapy, 19(1), 77-82.
       CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 6 of 24

Kyle D. Killian                                                                                  5

Agathangelou, A.M., & Killian, K.D. (2006). The epistemologies of peace: Poetics,
     globalization, and the social justice movement. Globalizations, 3(4), 457-480.

Herranen, M., Killian, K.D., & Nichols, L. (2006). Freedom and integrity: Vital themes in
     elders’ narratives. Journal of the Texas Association for Marriage and Family Therapy,
     11(1), 33-58. [Co-authors are MFT students].

Killian, K.D. (2003). Homogamy outlaws: Interracial couples’ strategic responses to racism and
      partner differences. Journal of Couple and Relationship Therapy, 2 (2-3), 3-21.
Killian, K.D. (2002). Dominant and marginalized discourses in interracial couples’ narratives:
      Implications for family therapists. Family Process, 41, 603-618.

Agathangelou, A.M., & Killian, K.D. (2002). In the wake of 1974: Psychological well being and
     post-traumatic stress in Greek Cypriot refugee families. Cyprus Review, 14, 45-69.
Killian, K.D. (2001). Reconstituting racial histories and identities: The narratives of interracial
      couples. Journal of Marital and Family Therapy, 27, 27-42.
Killian, K.D. (2001). Differences making a difference: Cross-cultural interactions in
      supervisory relationships. Journal of Feminist Family Therapy, 12, 61-103.
Killian, K.D. (2001). Crossing borders: Race, gender, and their intersections in interracial couples.
      Journal of Feminist Family Therapy, 13, 1-31.
Hair, T., Killian, K.D., & Suzuki, M. (2001). Conceptualizing and treating domestic violence: A
      qualitative study of family therapists' perspectives. Journal of the Texas Association for
      Marriage and Family Therapy, 6, 67-85. [Co-authored with two MFT students].
Killian, K. D. (Fall, 2000). Locating self in relation to "other": Supervision and white privilege.
      Supervision Bulletin, 10-12.
Franklin, S., Killian, K.D., & Targhetta, M. (1999). Becoming a family therapist: A qualitative
     study of factors contributing to the development of professional identity in interns. Journal
     of the Texas Association for Marriage and Family Therapy, 4, 5-18. [Co-authored with two
     MFT students].
Agathangelou, A., Killian, K.D., & Moore, Z. (1999). The editorial board roundtable:
     Reflections on the mission of NeXus. NeXus: The Journal of Peace, Conflict, and Social
     Change, 1, 1-14.
Killian, K.D., & Hardy, K.V. (1998). Commitment to minority inclusion: A study of
      AAMFT conference program content and members’ perceptions. Journal of Marital
      and Family Therapy, 24, 207-223.
Killian, K.D., & Busby, D.M. (1995). Premarital sexual coercion: Treatment issues for family
      therapists. Journal of Marital and Family Therapy, 21, 167-181.
Killian, K.D. (1994). Fearing fat: A literature review of family systems understandings and treatments
      of anorexia and bulimia. Family Relations, 43, 311-318.
Stone Fish, L., Busby, D.M., & Killian, K.D. (1994). Structural couple therapy in the treatment
     of Inhibited Sexual Desire. American Journal of Family Therapy, 22, 113-125.
       CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 7 of 24

Kyle D. Killian                                                                                6

Book Chapters
Singh, R., Killian, K.D., Bhugun, D. & Tseng, S. (2020). Clinical work with intercultural
     couples. In K. S. Wampler & Adrian Blow (Eds.), The handbook of systemic family therapy:
     Vol. 3: Systemic family therapy with couples. Hoboken, NJ: John Wiley & Sons.

Killian, K.D. (2019). Intercultural couples and families in couple and family therapy. In J.
      Lebow, A. Chambers, & D. Breunlin (Eds.), Encyclopedia of couple and family therapy. New
      York: Springer. 978-3-319-15877-8

Agathangelou, A.M. & Killian, K.D. (2019). Paved with good intentions: The road of
     the humanitarian project of DNA identification of the missing in post-conflict Cyprus. In L.
     Charles and G. Samarasinghe (Eds.) Family systems and global humanitarian mental
     health: Approaches in the field (pp. 35-52). New York: Springer.
Killian, K.D. (2017). Interracial couples. In S. Walfish, J. Barnett, & J. Zimmerman (Eds.) The
      handbook of private practice: Keys to success for mental health practitioners (pp. 736-
      741). New York: Oxford University Press.

Killian, K.D. (2016). Time, trauma and ambiguous loss: Working with families with missing
      members in post-conflict Cyprus. In L. Charles and G. Samarasinghe (Eds.) Family therapy
      in global humanitarian contexts: Voices and issues from the field (pp. 77-89). New York:
      Springer.
Killian, K.D. (2016). Resilience. In J. Carlson & S. Dermer (Eds.) Sage encyclopedia of
      marriage, family and couples counseling (pp. 1400-1402). Thousand Oaks, CA: Sage.
Agathangelou, A.M. & Killian, K.D. (2016). Of time and temporality in world politics. In A.
     Agathangelou & K. Killian (Eds.) Time, temporality and violence in international
     relations. New York: Routledge.
Agathangelou, A.M. & Killian, K.D. (2016). International relations as a vulnerable space: A
     conversation with Fanon and Hartman. In A. Agathangelou & K. Killian (Eds.) Time,
     temporality and violence in international relations. New York: Routledge.
Killian, K.D. (2015). Couple therapy and intercultural relationships. In A. Gurman, J. Lebow
      & D. Snyder (eds.), Clinical handbook for couple therapy, 5th ed. (pp. 512-528). New
      York: Guilford.
Killian, K.D., & Lehr, S. (2015). The resettlement blues: Social support and mental health in
      female newcomers in Toronto. In N. Khanlou & B. Pilkington (eds.), Women's mental
      health: International perspectives on resistance and resilience in community and society (pp.
      97-109). New York: Springer Press.
Agathangelou, A. M., & Killian, K.D. (2011). (Neo)zones of violence: Reconstructing empire on
     the bodies of militarized youth. In Marshall Beier (Ed.), The Militarization of Childhood:
     Thinking Beyond the Global South (pp. 17-41). New York: Palgrave.
Killian, K.D. (2008). Introduction. In T. Karis & K. Killian (Eds.) Intercultural couples:
      Exploring diversity in intimate relationships (pp. 1-11). New York: Routledge.
Killian, K.D., & Agathangelou, A.M. (2008). Electronic attachments: Desire, the Other, and
       CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 8 of 24

Kyle D. Killian                                                                                7

     the internet marital trade in the 21st century. In T. Karis & K. Killian (Eds.) Intercultural
     couples: Exploring diversity in intimate relationships (pp. 151-176). New York: Routledge.
Killian, K.D. (2007). The psychology of terror: Relationships among xenophobia, zeal, critical
      thinking and (in)security in the post 9/11 era. In Kostas A. Fanti (Ed.) Psychological Science:
      Research, Theory and Future Directions (pp. 91-98). Athens, Greece: ATINER.

Killian, K.D., & Agathangelou, A.M. (2005). Greek families. In M. McGoldrick, N. Preto, and J.
      Giordano (Eds.), Ethnicity and family therapy (3rd ed.) (pp. 573-585). New York: Guilford.

Killian, K.D. (2003). Homogamy outlaws: Interracial couples’ strategic responses to racism and
      partner differences. In J. Wechtler, V. Thomas, & T. Karis (Eds.) Clinical issues with
      interracial couples (pp. 3-21). New York: Haworth.

Killian K.D. (2001). Differences making a difference: Cross-cultural interactions in
      supervisory relationships. In T. S. Zimmerman (Ed.), Integrating gender and culture in family
      therapy training (pp. 61-103). New York: Haworth.

Killian, K.D., & Busby, D.M. (1996). Premarital sexual abuse of women by male partners.
      In D. M. Busby (Ed.), The impact of violence on the family: Treatment approaches for
      therapists and other professionals (pp. 249-276). Needham Heights, CA: Allyn & Bacon.
Busby, D.M., & Killian, K.D. (1996). Premarital physical abuse of women by male partners. In D.
    M. Busby (Ed.), The impact of violence on the family: Treatment approaches for therapists
    and other professionals (pp. 229-247). Needham Heights, CA: Allyn & Bacon.

Book Reviews (Co-authors are graduate students)
Killian, K.D. (2015). Review of Relational suicide assessment: Risks, resources, and
      possibilities for safety. Journal of Marital and Family Therapy, 41, 129-130.
Killian, K. D., & Crain, D.A. (2004). Review of Living on the razor’s edge: Solution-oriented brief
      family therapy with self-harming adolescents. Journal of Family Psychotherapy, 15(3): 94-95.
      [Co-author is graduate student].

Killian, K.D., & Godakanda, H.C. (2004). Review of Culturally diverse parent-child and family
      relationships: A guide for social workers and other practitioners. Journal of Family
      Psychotherapy, 15(3): 95-97. [Co-author is graduate student].
Killian, K.D., & Smith, C. (2004). Review of Forgiving the devil: Coming to terms with damaged
      relationships. Journal of Couple and Relationship Therapy, 3(1): 79-80. [Co-author is
      graduate student].

Killian, K.D., & Verkerk, C. (2004). Review of Inside the American couple: New thinking, new
      challenges. Family Relations, 53(1): 118-119. [Co-author is graduate student].
Killian, K.D. (2003). Review of Couples in conflict. Journal of Couple and Relationship
      Therapy, 2(4): 87-88.

Killian, K.D. (2002). Review of Gender, emotion and the family. Journal of Marital and Family
      Therapy, 28: 255-256.
       CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 9 of 24

Kyle D. Killian                                                                                 8

OTHER PUBLICATIONS
Articles in Other Fora
Killian, K.D. (March/April, 2007). What we know (so far) about therapist self-care: Myths of
      individual coping, realities of organizational policy. Family Therapy Magazine, 28-30.
Killian, K. D., & Agathangelou, A. M. (Summer, 2001). Catastrophe: Refugee families’ adaptation
      to war trauma. The NCFR Report, 46(2): F15-17.

OTHER PROJECTS
Film
Killian, K.D. (2006). Perfect Situation. An auto-ethnographic film exploring issues of
      censorship and dissension. Produced at the Department of Film, York University.

PROFESSIONAL PRESENTATIONS
Peer-Reviewed
International
Killian, K.D. (2019, November). Chair for panel on “Technologies of Violence, and
      Decolonization.” International Studies Association Northeast, Providence, RI.

Killian, K.D. (2017, October). Time travel as discretionary art: Ambiguous loss and temporality.
      Paper for the annual meeting of Millennium, London School of Economics, London, UK.

Killian, K.D. (2017, February). Time travel as a discretionary art: Trauma and temporality. Paper
      for the annual meeting of the International Studies Association, Baltimore, Maryland.

Killian, K.D. (2015, January). Our stance in possible cases of child maltreatment: Intersections of
      culture, gender and class. The 29th annual San Diego International Conference on Child and
      Family Maltreatment, San Diego, CA.
Killian, K.D. (2015, January). Vicarious resilience vs. vicarious traumatization: Factors predicting
      clinician health. The 29th annual San Diego International Conference on Child and Family
      Maltreatment, San Diego, CA.
Killian, K.D., Mathieu, F. & Walsh, C. (2015, January). Addressing secondary traumatic
      stress/compassion fatigue in your organization: Share your successes and learn from others! The
      29th annual International Conference on Child and Family Maltreatment, San Diego, CA.
Scott, R., Morison, L., John, M. & Killian, K. (2014, June). The influence of conformity to
      masculine norms and emotional intelligence on men’s intentions to seek help for
      psychological distress. The Male Psychology Conference, University College, London.
Killian, K.D. (2013, September). Trauma and temporality: Ambiguous loss in Greek Cypriot
      families. Panel on Workshop on Reconstructions Pre- and Post-Conflict and New
      Emerging Powers in Nicosia, Cyprus.
Killian, K.D. (2012, March). (Neo) zones of violence: Reconstructing empire on the bodies of
      militarized youth. Peer-reviewed for the annual meeting of the International Studies
      Association, San Diego, CA.
      CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 10 of 24

Kyle D. Killian                                                                                    9

Killian, K.D. (2011, March). Savage dramas and slavery at the frontier: Primitive accumulation,
      imperial debris and the (un)making of normative orders. Peer-reviewed for the annual meeting of
      the International Studies Association, Montreal, Quebec.
Killian, K. D. (2008, March). Regimes of fear: Convergences of democratic values, zeal,
      prejudice, critical thinking, and antiterrorism. Peer-reviewed presentation at the meeting
      of the International Studies Association, San Francisco, CA.
Killian, K. D. (2007, July). The psychology of terror: Relationships among xenophobia, zeal,
      critical thinking and (in)security in the post 9/11 era. Peer-reviewed presentation at the Athens
      Institute for Education and Research, Athens, Greece.
Killian, K. D. (2004, March). The right to hate? Authoritarianism, social dominance, and
      prejudice. Peer-reviewed presentation at the meeting of the International Studies Association,
      Montreal, Quebec, Canada.
Killian, K. D. (1999, April). Crossing borders: Interracial couples and family therapists working
      together. Peer-reviewed paper presented at the meeting of the International Family Therapy
      Association World Congress, Akron, OH.
National
Killian, K.D. (June, 2019). Discussant for opening keynote Justice-doing with each other.
      Paper presentation at the annual meeting of the American Family Therapy Academy,
      Oakland, CA.

Killian, K.D. (November, 2018). Vicarious resilience, self care and you: Keys to clinician well
      being. Workshop at the annual meeting of the American Association for Marriage and
      Family Therapy, Louisville, KY.
Killian, K.D. (June, 2018). Multiracial families: Ways therapists can support just relationships.
      Paper presentation at the annual meeting of the American Family Therapy Academy,
      Austin.
Killian, K.D. (October, 2017). Pack your passports: Intercultural/interracial couples in therapy.
      Workshop at the annual meeting of the American Association for Marriage and Family
      Therapy, Atlanta, GA.
Hernandez, P., Killian, K.D., & Acevedo, V. (June, 2017). The Vicarious Resilience Scale.
     Paper presentation at the annual meeting of the American Family Therapy Academy,
     Philadelphia.
Charles, L., Healy, D., Perdomo, C., Ceja, D., Dunne, K. & Killian, K.D. (September, 2016).
     Family therapy in global humanitarian contexts. Workshop presentation at the annual
     meeting of the American Association for Marriage and Family Therapy, Indianapolis, IN.
Killian, K.D. (September, 2016). Development and validation of the Vicarious Resilience Scale.
      Research presentation at the annual meeting of the American Association for Marriage and
      Family Therapy, Indianapolis, IN.
Killian, K.D. (June, 2014). The sound of silence: Silent partners in interracial couples.
      Presidential plenary address at the annual meeting of the American Family Therapy
      CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 11 of 24

Kyle D. Killian                                                                                   10

     Academy in Athens, GA.
Killian, K.D. (October, 2013). Pack your passports: Multiracial families in therapy. Peer-
      reviewed workshop at the annual meeting of the American Association for Marriage and
      Family Therapy, Portland, Oregon.
Killian, K.D. & Hernandez-Wolfe, H. (June, 2013). Development and validation of the
      Vicarious Resilience Scale. Peer-reviewed presentation at the annual meeting of the
      American Family Therapy Academy in Chicago, IL.
Killian, K., Maddoux, J., & Samuels-Dennis, J. (September, 2012). Traumatic stress scale:
      exploratory analysis, reliability, validity, and confirmatory analysis. Peer-reviewed
      presentation at the conference of the Institute of Violence Trauma and Abuse, San Diego.
Killian, K.D. (2012, September). Professional self-care: Keys to clinician resilience. Peer-
      reviewed workshop for annual meeting of the American Association for Marriage and
      Family Therapy, Charlotte, North Carolina.
Killian, K.D. (2012, September). Development and validation of the Traumatic Stress Scale.
      Peer-reviewed research presentation at annual meeting of the American Association for
      Marriage and Family Therapy, Charlotte, North Carolina.
Maddoux, J., Samuels-Dennis, J., Ray, S., & Killian, K. (2012, August). Predictors of
    empowerment among income-assisted survivors of trauma. Poster presentation at the meeting
    of the Institute of Violence, Trauma, and Abuse, in San Diego, CA.
Killian, K., Maddoux, J., & Samuels-Dennis, J. (2012, August). Traumatic Stress Scale:
      Exploratory analysis, reliability, validity, and confirmatory analysis. Poster presentation at the
      meeting of the Institute of Violence, Trauma, and Abuse, in San Diego, CA.
Samuels-Dennis, J., Singh, M., Paulson, R., Bailey, A., Herd, D., & Killian, K. (2012, May).
    Modeling the process through which interpersonal violence affects men and women’s
    mental health. Peer-reviewed paper at annual meeting of the Canadian Association for
    Health Services and Policy Research in Montreal, Quebec.
Killian, K.D. (2012, May). Multiracial families: Discourses of resilience. Peer-reviewed
      paper at annual meeting of the American Family Therapy Academy, San Francisco.

Killian, K.D. & Barriga, V. (2011, October). Tweets from cyberspace: The roles of Facebook
      and Twitter in the lives of youth. Paper at the Children’s Material Culture Symposium
      sponsored by the Association for Research in Cultures of Young People in Toronto.

Killian, K.D. (2011, September). The resilient therapist: Keys to clinician health. Peer-
      reviewed workshop for annual meeting of the American Association for Marriage and
      Family Therapy, Fort Worth, Texas.

Kamal, F., & Killian, K.D. (2011, June). Immigration status and mental health (in)security:
    Invisible lives and hidden realities of undocumented youth and families in Canada. Peer-
    reviewed presentation for the annual meeting of the Canadian Psychological Association in
    Toronto.
      CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 12 of 24

Kyle D. Killian                                                                                11

Killian, K.D. (2009, October). Emotional intelligence: A difference that makes a difference.
      Peer-reviewed workshop for annual meeting of the American Association for Marriage and
      Family Therapy, Sacramento, CA.
Killian, K.D. (2008, October). Helping until it hurts: Enhancing our compassion satisfaction.
      Peer-reviewed workshop for annual meeting of the American Association for Marriage and
      Family Therapy, Memphis, TN.

Killian, K. D. (2007, October). The Emotional Self-Awareness Questionnaire (ESQ): Development
      of a measure of emotional intelligence and its relationship with life satisfaction and
      psychological health. Peer-reviewed presentation at the annual meeting of the American
      Association for Marriage and Family Therapy, Long Beach, California.
Killian, K. D. (2005, October). Helping till it hurts? Enhancing your resilience and self-care.
      Peer-reviewed workshop presented at the meeting of the American Association for Marriage
      and Family Therapy, Kansas City, Missouri.
Killian, K. D., Hall, S., & Meier, J. (2005, August). Teaching trauma. Peer-reviewed
      presentation at the meeting of the American Psychological Association, Washington, D.C.
Mills, J., Sutton, C., Killian, K., & Fraenkel, P. (2005, April). The spirit and heart of
      healing for individuals, families, and communities. Peer-reviewed plenary presentation at the
      14th Annual Culture Conference: Healing from Loss and Trauma, Somerset, NJ.
Killian, K. D. (2004, November). The right to hate? The relationship of social dominance,
      nationalism, and critical thinking to prejudice. Peer-reviewed paper presented at the meeting of
      the National Council on Family Relations, Orlando, FL.
Killian, K. D. (2004, November). Surviving trauma: Predicting therapists’ stress and resilience.
      Peer-reviewed paper presented at the meeting of the National Council on Family Relations,
      Orlando, FL.
Vakili, S., Killian, K. D., & Currie, S. (2004, August). Adolescent family and early trauma
     correlates of substance abuse. Peer-reviewed presentation at the annual meeting of the American
     Psychological Association, Honolulu, Hawaii.
Zimmerman, T., & Killian, K. D. (2004, May). Mars and Venus and other myths about the sexes:
      Implications for therapists. Peer-reviewed presentation at the annual Culture Conference,
      sponsored by the Multicultural Family Institute, Highland Park, New Jersey.
Killian, K. D. (2003, November). Preventing secondary traumatization: Effective self-care strategies.
      Peer-reviewed paper presented at the meeting of the National Council on Family Relations,
      Vancouver, BC.
Killian, K.D., & Moradi, M. (2003, November). Across generation and gender: Acculturation, gender
      role attitudes, and conflict in Iranian immigrant families. Peer-reviewed paper presented at the
      meeting of the National Council on Family Relations, Vancouver, BC. [Co-presenter is a
      graduate student].

Killian, K.D. (2003, October). Secondary traumatization: Assessing resilience and self-care.
      Peer-reviewed workshop presented at the meeting of the American Association for Marriage
      and Family Therapy, Long Beach.
      CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 13 of 24

Kyle D. Killian                                                                                  12

Killian, K.D. (2002, November). Assessing and predicting resilience: A model of family
      adaptation to trauma. In K. D. Killian (Chair), In trauma’s wake: Assessment and treatment of
      families and communities. Peer-reviewed symposium conducted at the meeting of the National
      Council on Family Relations, Houston, TX.
Killian, K.D., & Moradi, M. (2002, November). Breaking the silence: Gender role attitudes and
      identity in Iranian women in the U.S. and Iran. Peer-reviewed paper presented at the meeting of
      the National Council on Family Relations, Houston, TX. [Co-presenter is a recent graduate].
Killian, K.D. (2002, October). In the wake of war: Refugee families, trauma, and therapy. Peer-
      reviewed workshop presented at the meeting of the American Association for Marriage and
      Family Therapy, Cincinnati, OH.
Killian, K.D. (2000, November). Catastrophe: Refugee families’ coping across generation and
      gender. Peer-reviewed poster session presented at the meeting of the American Association for
      Marriage and Family Therapy, Denver, CO.
Killian, K. D., & Agathangelou, A. M. (1999, November). The impact of war trauma on family
      functioning: Adaptation to loss in Greek Cypriot families. Peer-reviewed paper presented at
      the meeting of the National Council on Family Relations, Irvine, CA.

Killian, K. D. (1999, February). Race matters: Navigating racial and cultural differences in clinical
      supervisory relationships. Peer-reviewed paper presented at the meeting of the National
      Association of African-American Studies, Houston, TX, February 10, 1999.
Killian, K. D. (1998, October). 21st century supervision: Re-cognizing race, class, and culture.
      Peer-reviewed poster session presented at meeting of the American Association for Marriage
      and Family Therapy, Dallas, TX.
Killian, K. D. (1997, November). What’s the difference: Negotiating race, class, and gender in
      interracial relationships. Peer-reviewed paper presented at the meeting of the National Council
      on Family Relations, Arlington, VA.
Killian, K. D. (1997, September). Beyond “the hype”: Interracial couples and therapy.
      Peer-reveiwed workshop presented at the meeting of the American Association for Marriage
      and Family Therapy, Atlanta, GA.
Killian, K. D. (1996, November). The culture of origin in supervisory relationships: Differences
      making a difference. Peer-reviewed poster session presented at the meeting of the National
      Council on Family Relations, Kansas City, KS.
Killian, K. D. (1996, November). Family Therapy Outcome Research. Presider at the meeting of
      the National Council on Family Relations, Kansas City.
Killian, K. D. (1996, October). Differences making a difference: Cross-cultural supervision. Peer-
      reviewed poster session presented at the meeting of the American Association for Marriage and
      Family Therapy, Toronto, Ontario.
Killian, K. D. (1994, November). "Like any other couple": Constructing identity in interracial
      marriages. Peer-reviewed paper presented at the annual meeting of NCFR, Minneapolis.
      CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 14 of 24

Kyle D. Killian                                                                                  13

Regional/Local
Killian, K.D., & Kamal, F. (2010, February). Health (in)security: Examining health barriers of
      undocumented youth and families and policy prescriptions for health access for all.
      Research Conference on Healthcare for the Undocumented and Uninsured: Systems, Policies,
Practices and their Consequences, Toronto.
Killian, K. D. (1998, February). Crossing borders: Negotiating race, class, and gender in
      interracial relationships. Peer-reviewed paper presented at the meeting of the National
      Association of African American Studies, Houston, TX.
Killian, K. D. (1998, January). Interracial couples and therapists: Challenging the “hype”.
      Peer-reviewed workshop presented at the meeting of the Texas Association for Marriage and
      Family Therapy, Dallas, TX.
Killian, K.D., Agathangelou, A.M., Smithee, M. (1995, September). Cross-cultural conflict
      resolution. Peer-reviewed presentation for the Syracuse University Residence Life
      Training and Leadership Conference, Syracuse, NY.

Invited
International
Killian, K.D., Mathieu, F., Walsh, C., Miller, B., Sprang, G., & Hangartner, K. (2019, March).
      Looking for solutions to address secondary traumatic stress? Ask the experts. 35th
      International Symposium on Child Abuse, National Child Advocacy Center, Huntsville,
      AL.
Killian, K.D. (2018, June). Multiracial families: Ways therapists can support just relationships.
      40th annual meeting of the American Family Therapy Academy, Austin, TX.

Killian, K.D. (2018, March). When helping hurts: Work stress, vicarious resilience and you. 34th
      International Symposium on Child Abuse, National Child Advocacy Center, Huntsville, AL.

Killian, K.D. (2017, September). When helping hurts: Work stress, vicarious resilience and you.
      Speaker Series Resilience and YOU for social workers in the field of crisis and
      trauma. St. Michael’s Hospital, Toronto.
Killian, K.D. (2017, March). Vicarious resilience and you: Keys to self care and wellbeing. 33rd
      International Symposium on Child Abuse, National Child Advocacy Center, Huntsville, AL.
Killian, K.D. (2016, April). Vicarious resilience and self care: Keys to our health. 32nd International
      Symposium on Child Abuse, National Child Advocacy Center, Huntsville, AL.

Killian, K.D. & Bober, T. (2015, June). Beyond self-care: What works? An armchair discussion
      with Kyle Killian and Ted Bober. The Fifth Annual Compassion Fatigue Conference,
      Kingston, Ontario, June 9-10.
Killian, K.D. (2013, November). Interracial Couples, intimacy & therapy: Crossing racial
      borders. Keynote at the Mixed Race, Multi-Ethnic & Multicultural Relationships
      Symposium, Ontario Institute for Studies in Education and University of Toronto, Toronto.
      CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 15 of 24

Kyle D. Killian                                                                                    14

Killian, K.D. (2012, May). Embodying racial borders: Interracial couples’ responses to
      homogamy and everyday trauma. Invited colloquium at Department of Psychology, City
      College of New York, New York.
Killian, K.D. (2011, June). Homogamy outlaws? Interracial couples’ dominant and subordinate
      discourses in response to racism and partner differences. Keynote at the 6th Critical
      Multicultural Counselling & Psychotherapy Conference, Ontario Institute for Studies in
      Education and University of Toronto, Toronto.
Killian, K.D. (2010, July). Trauma and resilience: Long-term adaptation of displaced families.
      Invited presentation at Kobe University, Kobe, Japan.

Killian, K.D. (2008, June). Emotional Intelligence: The search for a valid, if elusive, construct.
      Invited presentation at Bilkent University, Ankara, Turkey.
Agathangelou, A.M., & Killian, K.D. (2005, June). The poetics of peace pedagogy:
     Globalization and the social justice movement. Invited presentation at the conference
     Ethnic Conflict Through Peace Education at Hebrew University, Jerusalem, Israel.

National
Killian, K.D. (2019, November). Considerations when treating interracial couples. “Treating
      Couples”, two-day training sponsored by the Harvard Medical School and the Cambridge
      Health Alliance, Boston, MA.
Killian, K.D. (2019, September). Vicarious resilience: What it is, why it matters. Translational
      Research Forum on Secondary Traumatic Stress, University of Kentucky Center on
      Trauma and Children, Lexington, KY.

Participant. (2017, October). Scientific Meeting (Think Tank) entitled “The Art and Science of
      Addressing Secondary Traumatic Stress; What We Know, What We Need to Know” at the
      University of Kentucky Center on Trauma and Children.

Killian, K.D. (2011, October). Deconstructing PTSD, defatalizing the present: Exceptional, and
      everyday, traumas. Invited presentation at the second annual conference of the Association
      Against Modern Slavery, Toronto, ON.
Killian, K. D. (2009, April). The richness and complexity of intercultural and interracial families.
      Invited presentation at the annual Culture Conference, in Piscataway, New Jersey.

Killian, K. D. (2008, April). White male privilege. Presentation at the annual Culture Conference,
      in Piscataway, New Jersey.

Killian, K. D. (2008, April). Reflections on diversity and group process. Presentation at the
      annual Culture Conference, in Piscataway, New Jersey.

Killian, K. D. (2007, April). Can white men build cultural bridges? Presentation at the
      annual Culture Conference, in Piscataway, New Jersey.

Killian, K. D. (2004, April). Therapy with multiracial couples: Racial discourses and relations.
      Invited plenary address at the annual Culture Conference, sponsored by the Multicultural
      CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 16 of 24

Kyle D. Killian                                                                               15

     Family Institute, Highland Park, New Jersey.

Killian, K. D. (1996, November). Marital relationships in ethnic communities: Continuity and
      change. Presider at the meeting of the National Council on Family Relations, Kansas City.

Regional/Local
Killian, K.D. (2019, November). Refugees and trauma. Guest lecture for the doctoral program in
      social work, Rutgers University, New Brunswick, NJ.

Killian, K.D. (2015, October). Compassion fatigue vs. vicarious resilience: Keys to our health.
      Keynote address to the 10th annual Compassion Fatigue symposium of Gluckstein and
      Associates, Toronto, ON.
Killian, K.D. (2013, October). Compassion fatigue, resilience, and you: How we sustain
      ourselves at work. Keynote address to the annual Compassion Fatigue conference of
      Gluckstein and Associates, Toronto, ON.
Killian, K.D. (2013, March). Refugees and resilience: Everyday and exceptional traumas of
      displaced peoples. Keynote address to the annual conference of COSTI Immigration
      Services, Toronto, ON.
Killian, K.D. (2012, January). Migration stress: Refugees’ journey “home”. Invited presentation
      for the York Institute of Health Research, York University.
Killian, K. D. (2011, January). Trauma, gender, and generation: Refugees’ adaptation to
      displacement and war. Invited presentation to the Ontario Women’s Health and Wellbeing
      Seminar Series, York University, Toronto, ON.
Killian, K. D. (2009, October). Crime, victimization and the psychology of the survivor. Invited
      keynote address to the 14th annual Sex Crimes Conference, Toronto.
Killian, K. D. (2008, December). Crime victimization and traumatic stress: How law
      enforcement officers can help survivors. Invited workshop for the Sex Crimes Unit of the
      Toronto Police Department.
Agathangelou, A.M., & Killian, K.D. (May, 2008). Diasporic movements, democracy, and
     shifting insecurities: A report on Canadian policies. Presentation at the “Mobility and
     Insecurity: Diasporas, Democracy, and Canada” workshop sponsored by The York Centre
     for International and Security Studies, York University, Toronto, Canada.

Killian, K. D. (2007, February). Trauma, gender, and generation: Long-term adaptation of Greek
      Cypriot refugee families. Seminar presentation at the Centre for Refugee Studies, Toronto.

Killian, K. D. (2006, June). Helping till it hurts? A study of resilience and burnout in helping
      professionals. Opening presentation at a two-day workshop sponsored by Centre for
      Refugee Studies at York University for persons working in the refugee resettlement sector.

Killian, K.D., & Agathangelou, A. M. (1999, May). Planners and facilitators for Building Peace in
      Cyprus, a one-week workshop held at Duquesne University, Pittsburgh, PA.
       CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 17 of 24

Kyle D. Killian                                                                                  16

GRANTS
External
2013    $174,109 application to Canadian Institute for Health Research, “Modeling the Long-
        Term Effects of Interpersonal Violence on Men and Women's Mental Health: A
        Neighbourhood and Individual-Level Analysis”. Submitted October, 2013.
        Co-PI with Joan Samuels-Dennis, Cheryl Forchuk and Rene Paulson.

2013   $121,000 to Ontario Mental Health Foundation, “Social Return on Investment: Evaluation of
       a New Model of Community-Based Mental Health Care”. Submitted September 15, 2013.
       Co-investigator with Joan Samuels-Dennis and Rene Paulson.

2007   $25,000 research grant funded by The Lupina Foundation, “Perceptions and Experiences of
       Immigrant Women's Well-being, Distress, and Mental Health: Implications for Mental
       Health Services and Providers”. Co-PI with Michaela Hynie. Funded.

2004   $10,000 funded by Global Fund for Women for infrastructural support for the non-
       governmental organization Global Change Institute, Nicosia, Cyprus. Role: PI. Funded.

Internal (all funded)
2011   $12,075 Specific Grant funded by the Faculty of Health, York University, for a research
       project entitled “Healthy Health Care Professionals: A Multimethod Study of Personal
       Resources, Work Environment, and Polices Contributing to Nurses’ Well-Being and
       Retention.” Role: PI.

2010   $13,729 Specific Research Grant funded by the Faculty of Health, York University, for a
       documentary project entitled “Helping Till lt Hurts: A Film on Resilience, Burnout, and
       Compassion Fatigue in Professionals Working with Trauma Survivors”. Role: PI.

2007   $17,100 Specific Research Grant funded by the Faculty of Health, York University, for a
       project entitled “The Psychology of Terror: Relationships among Critical Thinking,
       Xenophobia, and (In)Security in the Post 9/11 Era”. Role: PI.

2006   $14,911 Specific Grant funded by Faculty of Arts, York University for a project entitled
       “Helping Till It Hurts? A Study of Resilience and Vicarious Traumatization in Helping
       Professionals Working with Trauma Survivors”. Grant supports interviews with therapists
       specializing in the treatment of trauma survivors. Role: PI.

2003   $5600 grant funded by the Faculty Research Support Fund, University of Houston-Clear
       Lake, to hire research assistants to collect and analyze data for a pilot project on secondary
       traumatization and self-care in family therapists. Role: PI.

2000   $2200 funded by the Faculty Research Support Fund, University of Houston-Clear Lake, to
       support research and writing of a proposal to the Guggenheim Foundation to expand project
       on Cypriot refugee families.

1999   $2980 funded by the Faculty Research Support Fund, University of Houston-Clear Lake, to
       support research on the long-term adaptation of Greek Cypriot families to war trauma. Role:
       PI.
       CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 18 of 24

Kyle D. Killian                                                                              17


1998   $4300 funded by the Faculty Research Support Fund, University of Houston-Clear Lake, to
       support research on the impact of cultural differences on the relationship between clinical
       supervisors and supervisees. Role: PI.
1998   $2924 from the Faculty Research Support Fund, University of Houston-Clear Lake, to support
       study on the long-term adaptation of Greek Cypriot families to war trauma. Role: PI.

COURSES TAUGHT (lifetime)
Undergraduate
    Listening to Children: Ethics and Methodology in Child-Based Studies (hybrid)
    Health Care Professions: Theories and Issues (online)
    Healthcare Environments (online)
    Health Care Planning for Communities (online)
    Family Psychology (online)
    Introduction to Research Methods
    Quantitative Data Analysis
    Strategies of Social Science Research
    Introduction to Human Services Theory
    Introduction to Human Services Skills
    Marriage and The Family
    Families in Crisis
Graduate
    Theories of Family Therapy
    Advanced Family Therapy
    Family Approaches to Clinical Practice (online)
    Philosophy of Social Work (online)
    Couple and Marital Therapy (online)
    The Family in Social Context (online)
    Sexual Issues in Couple and Family Therapy (online)
    Narrative Techniques in Clinical Practice (online)
    Couples Therapy (online)
    Contemporary Models of Couples Therapy (online)
    Contemporary Family Therapy Theories (online)
    Cultural Diversity in Counseling (online)
    Trauma, Psychological and Psycho-social Issues and Vicarious Trauma (online)
    Families and Communication in Healthcare Contexts (online)
    Family Psychology (online)
    Family Research Methods
    Research Issues in Couple and Family Therapy
    Introduction to Family Therapy
    Sexual Issues in Couple and Family Therapy (online)
    Couple and Sex Therapy
    Therapy with Children and Adolescents
    Substance Abuse and Families
    Family Assessment
    Systems and Symptoms
    Clinical Practicum
    Case Conceptualization and Treatment Planning
        CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 19 of 24

Kyle D. Killian                                                                                 18

TEACHING INTERESTS
Family therapy, research methods (quantitative and qualitative), statistics (masters and doctoral
levels), trauma and resilience in children and adults, refugee trauma and resettlement, sex therapy,
family assessment, self care in helping professionals

THESIS AND DISSERTATION COMMITTEES
2018-        Keshius Williams, qualitative dissertation project exploring non-religious coping
             strategies of low-income African American males, for the doctoral degree in Human
             Behavior, Capella University, Minneapolis, MN

2018-        Cherie Lindsay, Dissertation project on factors associated with burnout in human
             service professionals, for the doctoral degree in Human Behavior, Capella University,
             Minneapolis, MN

2018-        Tiffanie Wilson, Dissertation project on factors associated with cell phone usage while
             driving, for the doctoral degree in Human Behavior, Capella University, Minneapolis,
             MN

2017-        Ashlenn Ambanta, Dissertation project on stress and coping in persons working with
             victims of sex trafficking for the doctoral degree in Counseling, Capella University,
             Minneapolis, MN

2016-        Jenniffer Sherrill, Dissertation project on counselors working with Latino male
             survivors of sexual assault, for the doctoral degree in Counseling, Capella University,
             Minneapolis, MN

2014-2017 Melea Caldwell, Dissertation project on student-teacher bullying, for the doctoral
          degree in Counseling, Capella University, Minneapolis, MN

2013-2017 Faria Kamal, Dissertation project on undocumented youth and their access to health
          services, employment, and education in Toronto, for the doctoral degree in
          Counselling Psychology, University of Toronto, Toronto, Canada.

2011-2014 Christiana Awosan, Dissertation project on African-American men and women’s
          attitudes towards marriage for the doctoral degree in Couple and Family Therapy,
          Drexel University. Methodologist, Committee Member.

2013         Richard Scott, Dissertation project on psychological and emotional help seeking
             behaviour in men for the doctoral degree in Clinical Psychology, University of Surrey,
             Guildford, UK.
2011-2013 Sana Mulji Dutt, Masters thesis in Interdisciplinary Studies, York University on
          therapeutic benefits of creative writing for trauma survivors. Chair.
2010         Sadia Zafar, Masters thesis entitled “Stereotypes of Child Sexual Abuse Survivors”, for
             the Masters in Clinical Psychology, York University, awarded October 2010.
             Committee Member.
       CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 20 of 24

Kyle D. Killian                                                                             19

2009-2010 Vesna Sturman, Dissertation entitled “The Relationship Among General Adaptiveness
          and Emotional Adaptation to the Trauma of Spinal Cord Injury”, for the Ph.D. in
          Social Psychology, York University, awarded June 2010. Committee Member.
2002-2003 Timothy D. Weissman, Dissertation entitled “Male Gender Role Conflict and
          Hardiness: Looking for Health in Men,” for the Ph.D. in Counseling Psychology,
          University of Houston, awarded in August, 2003. Committee Methodologist.
1999        Sandra Greenstone, Thesis “The Relationship of Jewish Grandparents to
            Grandchildren Born of Parents in an Interfaith Marriage,” for the M.A. in Psychology,
            University of Houston-Clear Lake, awarded in May. Committee Member.

HONORS THESES
2007-2008 Faria Kamal, Department of Psychology, York University. Project examining the
          experience of undocumented youth in the GTA and specific sources of stress and
          resilience in their daily lives. Chair.
2007-2008 Monica Reyes, Department of Psychology, York University. Project examining self-
          esteem, coping strategies, and life satisfaction in multiracial adolescents. Chair.
2006-2007 Hodman Mahamed, Department of Psychology, York University. Senior thesis
          project examined factors affecting the experience of Somali children in the Toronto
          public education system. Chair.
2006-2007 Marla Tobe, candidate for bachelors with honours, Department of Psychology, York
          University. Senior thesis project examined the association of emotional intelligence
          and undergraduate students’ reported health and coping behaviors. Chair.

CURRENT PROFESSIONAL MEMBERSHIPS
American Association for Marriage & Family Therapy, Clinical Fellow and Approved Supervisor
American Family Therapy Academy
Licensed Marriage and Family Therapist, State of Texas, License No. 4827

MEDIA APPEARANCES
2018        Interviewed on February 28 on Cambridge Community Television program “New England
            Author” about my books on intercultural and interracial relationships

2015        Interviewed August 4 on Cyprus Community Radio, Nicosia about intercultural and
            interracial relationships
2014        Quoted in the online newspaper The Blue and the Gold in an article about cross-cultural
            relationships. http://blueandgoldonline.org/wp/2014/02/14/wild-weird-world-cross-
            cultural-relationships/
2013        Interviewed September 2 on Cyprus Community Radio, Nicosia about eating disorders and
            healthy body image in adolescents
       CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 21 of 24

Kyle D. Killian                                                                               20

2010        Interviewed in the August 14 Globe and Mail about displaced “boat people”.
            http://www.theglobeandmail.com/news/politics/strangers-by-sea-a-tale-of-canadas-boat-
            people/article1672734
2009        Interviewed on CBC TV’s Newsworld March 20 about how the family of Austrian Josef
            Fritzl may be able to recover from their lifelong ordeal of trauma and abuse.
2009        Interviewed January 9 on CFRB Radio about intercultural relationships.
2009        Interviewed January 6 on TV program “Canoe Live” about refugees in Canada and
            York’s Certificate Program in Refugee and Forced Migration Issues.
2008        Interviewed December 18 on TV program “Canoe Live” about the book Intercultural
            Couples.
2008        Interviewed in the July 15 Globe and Mail about emotional cut-offs in families.
            http://www.theglobeandmail.com/life/relationships/a-time-to-sever-parental-
            ties/article570291/
2008        Interviewed May 16 by CBC News Morning about how to talk with children about
            images and news reports on the Chinese earthquake and the Sri Lankan tsunami.

HONORS AND AWARDS
2016        Stephen Shank Award, recognizing teaching excellence by a Capella faculty member
            for making a significant difference in learners’ pathways to success

2006-2013 Vanier Fellow, York University (membership in faculty honour society)
2002        Best Poster Presentation, International Section (with student Mahtab Moradi), Annual
            Meeting of the National Council on Family Relations, Houston, TX
2000-2001 Faculty Development Leave, University of Houston-Clear Lake (first non-tenured
          faculty member to receive this award)
2000        Nominated for office of President-Elect for Texas Association for Marriage and Family
            Therapy (nomination declined due to research leave)
1997        Certificate for Significant Contribution to the Field of Women’s Studies, Syracuse
            University
1997        Teaching Certificate, Syracuse University
1996        Phi Beta Delta, International Honor Society
1996        Who's Who Among Teachers in American Colleges and Universities
1995, 1996 Doctoral Teaching Fellow, Syracuse University (Trainer in teaching strategies)
1991, 1994 Who's Who Among Students in American Universities and Colleges
1990-1992 Three Year Pre-Doctoral Fellowship, Syracuse University
1990        Kappa Omicron Nu, Human Sciences Honor Society
1988-1995 Academic Scholarship- Syracuse University
        CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 22 of 24

Kyle D. Killian                                                                                 21

1988         Magna Cum Laude- Miami University
1987         Phi Beta Kappa, National Academic Honor Society
1986         Psi Chi, Psychology Honor Society
1984-1988 Ohio Board of Regents Four Year Scholarship

PROFESSIONAL SERVICE
JOURNALS
2019-   Ad hoc Reviewer, Journal of Marital and Family Therapy
2019-   Ad hoc Reviewer, Psychological Trauma: Theory, Research, Practice, and Policy
2019-   Ad hoc Reviewer, Journal of Immigrant and Refugee Studies
2019-        Guest Editor, Virtual Issue on Death and Grief Therapy, Journal of Marital and
             Family Therapy:
             https://onlinelibrary.wiley.com/page/journal/17520606/homepage/deathandgrieftherapy
2018-        Reviewer, Sexual and Relationship Therapy
2016-        Editorial Board, Traumatology
2016-        Ad hoc Reviewer, Journal of Family Therapy
2013-2018 Editorial Board, Journal of Marital and Family Therapy
2004-        Editorial Board, Journal of Feminist Family Therapy
2006-2014 Editorial Board, The Qualitative Report
2006-2014 Editorial Board, Journal of Systemic Therapies
2002-2012 Ad hoc reviewer, Journal of Marital and Family Therapy
2011         Guest Editor, InTensions, Special issue on “(De)Fatalizing the Present, Creating
             Radical Alternatives”
2007-2016 Ad hoc Reviewer, Traumatology
2006-2007 Ad hoc Reviewer, American Journal of Orthopsychiatry
2005-2006 Ad hoc Reviewer, Journal of Systemic Therapies
2004         Ad hoc reviewer, Journal of Social and Personal Relationships
2003         Ad hoc reviewer, Sociological Focus
2000-2010 Editorial Board, Journal of the Texas Association for Marriage and
          Family Therapy
1998-2000 Editorial Board, Journal of Intercultural Disciplines
1996-1999 Associate Editor, NEXUS: The Journal of Peace, Conflict, and Social Change

ASSOCIATIONS
2017-       Board of Directors, American Family Therapy Academy
        CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 23 of 24

Kyle D. Killian                                                                             22

2017-       Nominations Committee Member, American Family Therapy Academy
2018-2020 Economic & Cultural Diversity Committee, American Family Therapy Academy
2006-2011 Faculty, Centre for Refugee Studies, York University, Toronto, Canada
          Coordinated a two-day workshop held in June for refugee resettlement personnel.
2002-2011 Research Associate, Center for the Study of Childhood and Adolescence, Nicosia,
          Cyprus (Invited by Director and Founder, Spyros Spyrou)
2001-2013 Co-Director of Global Change Institute, a non-profit, non-governmental organization for
          social change, Nicosia, Cyprus
2000-2004 Evaluator of Annual Conference Abstracts, Family Therapy Section of
          the National Council on Family Relations
2002-2004 Evaluator of Annual Conference Abstracts, American Association for
          Marriage and Family Therapy
1999-2000 Area Coordinator, National Association for African-American Studies
1999-2000 Chair, Multicultural Committee, Texas Association for Marriage and
          Family Therapy
1998-2000 Evaluator of Annual Conference Abstracts, American Association for
          Marriage and Family Therapy
1998-1999 Co-Chair, Conference Program Committee, 26th Annual Conference,
          Texas Association for Marriage and Family Therapy
1996-1998 Evaluator of Annual Conference Abstracts, Family Therapy and Ethnic
          Minority Sections of the National Council on Family Relations
1995-1996 Editor, Newsletter, Family Therapy Section, National Council on Family Relations

UNIVERSITY

2009-2011 Steering Committee on Interprofessional Education, Faculty of Health
2003         Reviewer for the Texas Minority Health Research and Education Grant Program
             (nominated by University of Houston Provost)
2000         Proposal reviewer, Faculty Concurrent Sessions, Enron Teaching Excellence
             Symposium, University of Houston System
1998         Faculty Sponsor and Project Evaluator, Fourth Student Conference for
             Research and Creative Arts, University of Houston-Clear Lake, April 24th
1995-1996 Syracuse University Eating Disorder Resource Network
1992-1996 R.A.P.E. Center Advisory Committee, Syracuse University
1992-1996 University Senator, Syracuse University
1994-1995 Board of Graduate Studies, Human Development Representative
1994-1995 University Senate Diversity Committee
1993-1995 University Senate Agenda Committee
       CASE 0:20-cv-02333-ECT-KMM Doc. 16-1 Filed 12/14/20 Page 24 of 24

Kyle D. Killian                                                                            23

1993-1994 University Senate Student Life Committee
1993-1995 Special Initiatives Committee, Graduate Student Organization
1992-1994 Syracuse University Senate Committee on Academic Freedom,
          Tenure, and Professional Ethics
1992-1995 Senator-at Large, Graduate Student Organization, Syracuse University

COLLEGE
2006        Vanier College’s Student Orientation: Presented “Top 10 Hints for First Year
            Students”
2003-2004 Scholarship Committee, Human Sciences and Humanities
2002-2005 Faculty Developmental Leave Committee, Human Sciences and Humanities,
          University of Houston-Clear Lake
2002-2004 Faculty Research and Support Fund, HSH Alternate, University of
          Houston-Clear Lake
2002-2003 Committee for Protection of Human Subjects, Human Sciences and Humanities Alternate
1998-1999 Committee for Protection of Human Subjects, University of Houston-Clear Lake

DEPARTMENTAL
2017-2020 Subject Matter Expert at Capella University on family assessment, couples, sex therapy
2017-2019 Course Lead, SWO 475, Simmons School of Social Work
2015-2018 Course Lead, COUN 5220 and 5600.12, Marriage and Family Therapy Program,
          Capella University
2014-2015   Social Media Committee, Marriage and Family Therapy Program, Capella University
2008-2011   Graduate Program Committee, Faculty of Health
2008-2010   Curriculum Committee and Ad Hoc Research Committee, School of Nursing
2002-2005   Faculty Advisor of the Family Therapy Student Association, UHCL
2002-2005   Family Therapy Admissions Committee, UHCL
1999-2000   Colloquia Convener, School of Human Sciences and Humanities, UHCL
1999-2000   UHCL Program Assessment, Family Therapy Program Representative
1998-2000   Faculty Advisor of the Family Therapy Student Association, UHCL
1997-2000   Family Therapy Admissions Committee, UHCL
1997-1998   Chair, Curriculum Revision Committee, Family Therapy Program, UHCL
1989-1990   President, Human Development Graduate Student Organization
